DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.
Claims 1-3, 6, 7, 18-20, 165-177 and 194-209 remain pending. Applicant amended claims 1, 20 and 194. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 25, 2021 are being considered by the examiner. Regarding the videos cited on the IDS, only the screenshots and/or transcripts of the videos provided by Applicant are being considered. 
Response to Arguments
Regarding claim 1 and the claims dependent thereon, Applicant’s arguments with respect to the patentability of said claims are moot in light of the new grounds of rejection set forth below. 
As for independent claim 194, the anticipation rejection of said claim is maintained despite the amendment, albeit the rejection has been updated to address the amended language. That said, Applicant’s arguments with respect to the patentability of claim 194 have been considered but they are not persuasive. 
Applicant argues that the anticipation rejection of claim 194 set forth in the previous Office action should be withdrawn because claim 194 has been amended to include subject matter acknowledged by the previous Office action as being not taught by Wensley et al. The argument is not persuasive because the subject matter encompassed by the amended language does not further limit the claimed invention. Without positively reciting the body as a part of the claimed invention, the claim lacks the necessary relative dimensions of the claimed cartridge, and 2) the relative positioning of the heating element when the cartridge is received by the body, are only evident if the body is a part of the claimed invention. In other words, according to Applicant’s argument, claim 194 is patentable over Wensley et al. because Wensley et al. do not teach the claimed body that satisfies the relational limitations recited in the claim. The basis of Applicant’s argument that Wensley et al. must teach subject matter (i.e. the body) expressly omitted in claim 194 in order to reject claim 194 defies the tenets of 35 U.S.C. 102. For the foregoing reason, the rejection of claim 194 is maintained.      
Claim Objections
Claims 194 and 202 are objected to because of the following informalities:  
In line 7 of claim 194, the limitation “within in” should be changed to “within”. 
The last two paragraphs of claim 194 should be indented such that they are consistent with the formatting of the other paragraphs. Because the claim positively recites the cartridge only, the two air inlets are presumed to be part of the cartridge.  
In claim 202, the limitation “a second side of the air inlet passage” should be changed to “a second side of the air inlet passage of the first airflow path”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Given that the mouthpiece is a part of the cartridge, it is improper to recite that the mouthpiece is attached to the cartridge (i.e. the mouthpiece cannot be attached to itself). To obviate the rejection, claim 7 should specify a portion of the cartridge to which the mouthpiece is attached. 
Claim Rejections - 35 USC § 102
Claims 194, 196 and 198-202 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wensley et al. (US 2015/0196060 A1). The relevant disclosure of Wensley et al. discussed below is  by provisional application 61/880,525, which predates the effective filing date of Applicant’s application. 
With respect to claim 194, Wensley et al. disclose a device (e.g. e-cigarette) for generating an inhalable aerosol from a vaporizable material 208 (e.g. liquid nicotine), the device comprising (see Fig. 2): 
a cartridge comprising (see [0087] directed to a two-piece embodiment): 
	a heater comprising a heating element 206 configured to heat the vaporizable material 208;
a mouthpiece 2021 comprising a condensation chamber (space inside the mouthpiece) in which at least a fraction of the vapor condenses to form the inhalable aerosol, the condensation chamber in fluid communication with the heater (see Fig. 2), the mouthpiece further comprising a first aerosol outlet and a second aerosol outlet (see [0139]), each of the first and second aerosol outlets in fluid communication with the condensation chamber (see Fig. 2); and 
	a pair of air inlets 214 in fluid communication with respective airflow paths configured to deliver air towards the heater (see Fig. 2). 
1The claimed mouthpiece is not being interpreted to encompass a structure that is integral with the cartridge despite the fact that the mouthpiece is a part of the cartridge according to claim 194, as evidenced by claim 203 reciting that the mouthpiece is removably attached to the cartridge. Nevertheless, Wensley et al. disclose that the mouthpiece constitutes, or can be a part of, an adapter that is situated at a terminus of the device (see [0028], [0088] and [0121]), wherein the adapter can be integral with the device (see [0007]). 
With respect to claim 196, the heater comprises electrical leads 304a and 304b and electrically isolated contacts 302a and 302b that connect to a power source 210 housed within a body (see Fig. 3). Naturally, the contacts302a and 302b must be situated at a distal end of the cartridge (the end that couples to the body) opposite a proximal end of the cartridge where the mouthpiece 202 is situated (see Fig. 1A). Moreover, the contacts are disposed in a plane that is substantially parallel to the distal end of the cartridge (see Fig. 3 and [0100] disclosing that air flow is parallel to the coil of the heating element 306). 

With respect to claim 199, the cartridge has a longitudinal dimension extending from the proximal end to the distal end (see Fig. 2). Regarding the rest of the claim limitations, the limitations do not further limit the claimed invention because the limitations are only evident if the body is a part of the claimed invention. Consequently, said limitations are deemed to be directed to features not part of the claimed invention. 
With respect to claims 200 and 201, the cartridge constitutes a storage compartment for storing liquid nicotine (see Fig. 2 and abstract).  
With respect to claim 202, the storage compartment comprises an exterior surface of the cartridge (see Fig. 2). Regarding the rest of the claim limitations, the limitations do not further limit the claimed invention because the limitations are only evident if the body is a part of the claimed invention. Consequently, the limitations are deemed to be directed to features not part of the claimed invention. 
Claim Rejections - 35 USC § 103
Claim 195 is rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. in view of Thorens et al. (US 2009/0272379 A1). 
With respect to claim 195, Wensley et al. device disclose an aerosol-generating device, as discussed above. The device further comprises a body comprising a receptacle configured to receive the cartridge (see [0087] disclosing a two-piece construction). However, Wensley et al. do not explicitly disclose the means by which the body and the cartridge attach to form a functional device. Given the lack of explicit disclosure, it would have been obvious to one of ordinary skill in the art to connect the cartridge and the body using any conventional attachment, for example an attachment in which the cartridge is received by the body and is secured therein by means of a detent, the reception also forming an electrical connection between the heating element 206 and the power source 210 housed within the receptacle. Thorens et al. disclose such a connection between a disposable cartridge and a non-disposable body of an e-cigarette (see Figs. 1-3 and abstract of Thorens et al.). If the Wensley et al. device is modified pursuant to the teachings of Thorens et al., the Wensley et al. cartridge would comprise a protrusion extending from an exterior surface of the cartridge, wherein at least a part of the protrusion is configured . 

Claims 197, 203-205 and 207 are rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al.
With respect to claim 197, the Wensley et al. cartridge further comprises a wick (see [0031] and [0087]), the wick comprising a fibrous material (see [0097]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to form the wick from cotton or hemp.  
With respect to claim 203, the end of the mouthpiece that attaches to the proximal end of the cartridge can comprise a rectangular cross-section (see [0088] and [0135]). Naturally, the proximal end of the cartridge must also comprise a rectangular cross-section in order to couple to the mouthpiece. That said, it would have been obvious to one of ordinary skill in the art to provide the cartridge with a rectangular cross-section along the entire longitudinal dimension such that the storage compartment comprises four exterior walls between the distal end and the proximal end of the cartridge, wherein the mouthpiece is attached over a portion of the storage compartment by a snap-fit coupling (i.e. clamping) (see [0134] and Fig. 1A). 
With respect to claim 204, the mouthpiece forms a cavity (see Figs. 1A and 1B). Moreover, a first portion of the storage compartment is configured to be inserted into the cavity, and a second portion of the storage compartment opposite the first portion is disposed outside of the cavity (see Figs. 1A and 1B). 
With respect to claims 205 and 207, if snap-fit coupling is used to couple the mouthpiece and the storage compartment, it would have been obvious to one of ordinary skill in the art to provide the mouthpiece with a pair of coupling features (i.e. clamps), and the storage compartment with a pair of corresponding coupling features (recesses for the clamps) on opposite exterior surfaces thereof.

Claim 206 is rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. as applied to claims 197, 203-205 and 207 above, and further in view of Bankers et al. (US 7,793,861 B2).
While Wensley et al. disclose that the mouthpiece can be made from a variety of opaque materials (see [0123]), Wensley et al. do not disclose a transparent storage compartment. 
.     

Claim 208 is rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. as applied to claims 197, 203-205 and 207 above, and further in view of Schennum (US 8,495,998 B2).
As discussed above, Wensley et al. disclose the use of a snap-fit coupling to attach the mouthpiece to the cartridge. However, Wensley et al. do not disclose a snap-fit coupling comprising raised rails. 
Schennum discloses an aerosol-generating device (inhaler) comprising a mouthpiece 1 configured to connect to a 3 body, wherein the mouthpiece 1 and the body 3 engage one another via a snap-fit coupling mechanism (see Fig. 6 and lines 10-20, col. 3). The snap-fit coupling mechanism comprises a pair of raised rails 10 configured to snap-fit into corresponding recesses 11. Based on the disclosure of Schennum, it would have been obvious to one of ordinary skill in the art to employ a rail-based snap-fit coupling mechanism in the modified Wensley et al. device such that the cartridge of the modified Wensley et al. device comprises raised rails configured to be received by recesses disposed on the mouthpiece. 

Claims 1-3, 6, 18, 19, 165, 166, 169-171, 194, 195 and 197-201 are rejected under 35 U.S.C. 103 as being unpatentable over Worm et al. (US 2013/0037041 A1) in view of Tucker et al. (US 2013/0192623 A1).
With respect to claims 1 and 194, Worm et al. disclose a device for generating an inhalable aerosol, the device comprising (see Fig. 12): 
a cartridge 300 configured to be insertably received into a receptacle 210 of a body 200 comprising a power source 220, the cartridge 300 comprising: 

a mouthpiece 360 comprising a condensation chamber in which at least a fraction of the vapor condenses to form the inhalable aerosol, the condensation chamber in fluid communication with the heater, the mouthpiece further comprising a first aerosol outlet 381, the first aerosol outlet 381 in fluid communication with the condensation chamber; 
the body 200 comprising the power source 220, the body including the receptacle 210 configured to insertably receive and couple to the cartridge 300 (see Fig. 11), the heating element 407 positioned in the receptacle 210 when the cartridge 300 is received in the receptacle 210 (see Fig. 11); 
a first air inlet 213 in fluid communication with a first airflow path configured to deliver air towards the heater 407; and 
a second air inlet 213 in fluid communication with a second airflow path configured to deliver air towards the heater 407 (see Figs. 1 and 12).  
The Worm et al. device differs from the claimed invention in that Worm et al. do not disclose that the mouthpiece comprises multiple aerosol outlets. However, it would have been obvious to one of ordinary skill in the art to provide the mouthpiece with multiple outlets to optimize the mouth feel of the aerosol. Tucker et al. disclose an aerosol-generating device comprising a mouthpiece with multiple aerosol outlets for this very purpose (see [0031]). 
With respect to claims 2 and 195, the Worm et al. cartridge and the body couple to one another frictionally (see [0073]). Consequently, the Worm et al. device does not comprise coupling means in the form of protrusions as recited in claims 2 and 195. However, instead of frictional engagement, it would have been obvious to one of ordinary skill in the art to provide the Worm et al. device with another form of coupling mechanism, including a detent locking mechanism as taught by Tucker et al. (see [0033]). Such a modification of the Worm et al. device would constitute substitution of one element (snug-fit mechanism) for an equivalent element (detent locking mechanism) (see [0033] of Tucker et al.). Naturally, if the Worm et al. device is modified pursuant to the teachings of Tucker et al., it would have been obvious to one of ordinary skill in the art to provide the cartridge with a protrusion configured to be received by the receptacle and couple with a recess provided on an interior surface of the receptacle.  

With respect to claim 6, the body has a top end (left) and a bottom end opposite the top end, wherein the receptacle is disposed at the top end, wherein a body longitudinal axis extends from the top end to the bottom end (see Fig. 12), and wherein a first body transverse axis and a second body transverse axis extend substantially perpendicular to the body longitudinal axis, the body having a greater dimension along the first body transverse axis than along the second body transverse axis (see [0008] and [0011] of Worm et al. disclosing that the cartridge can have an oval cross-section and that the cross-section of the body corresponds to the cross-section of the cartridge).  
With respect to claim 18, the body 200 further comprises a switch (see [0020]).  
With respect to claim 19, the Worm et al. device further comprises a temperature regulator in communication with a temperature sensor (see [0021]).  
With respect to claim 165, the receptacle terminates in a proximal edge (right side on Fig. 12), wherein the first airflow path* extends from a first side (top) of the proximal edge towards the distal end of the cartridge when the receptacle insertably receives and couples to the cartridge (see Fig. 11), wherein the second airflow path* extends from a second side (bottom) of the proximal edge towards the distal end of the cartridge when the receptacle insertably receives and couples to the cartridge (see Fig. 11), and wherein the first side is opposite the second side (see Fig. 12).  
*Because the limitation “path” is an intangible feature denoting a route via which air can flow, each of the claimed paths can constitute any path, including a convoluted path connecting the proximal edge of the receptacle to the distal end of the cartridge. 
With respect to claims 166 and 199, the cartridge 300 has a longitudinal dimension extending from the proximal end of the cartridge to the distal end of the cartridge, and wherein an exterior surface of the cartridge and an internal surface of the receptacle are substantially parallel to the longitudinal dimension when the receptacle insertably receives and couples to the cartridge (see Fig. 12), the exterior surface of the cartridge and the internal surface of the receptacle defining at least a portion of the first airflow path (see Fig. 11).  

With respect to claims 170, 171, 200 and 201, the cartridge 300 further comprises a storage compartment 350 comprising a nicotine formulation (see Fig. 12 and [0060]).  

Claims 7, 172, 173 and 209 are rejected under 35 U.S.C. 103 as being unpatentable over Worm et al. in view of Tucker et al. as applied to claims 1-3, 6, 18, 19, 165, 166, 169-171, 194, 195 and 197-201 above, and further in view of Wensley et al.
With respect to claims 7 and 209, the mouthpiece of the Worm et al. device appears to be integral with the cartridge (see Fig. 12). However, given the dispensable nature of a mouthpiece, it would have been obvious to one of ordinary skill in the art to configure the mouthpiece to removably attach to the proximal end of the cartridge as taught by Wensley et al. (see [0134]). Moreover, it would have been obvious to one of ordinary skill in the art to utilize any conventional coupling mechanism to removably attach the mouthpiece to the cartridge of the modified Worm et al. device, including a snap-fit coupling mechanism (see [0134] of Wensley et al. disclosing a clamp, which is a type of a snap-fit coupling mechanism).   
With respect to claims 172 and 173, it would have been obvious to one of ordinary skill in the art to removably attach the mouthpiece to the cartridge of modified Worm et al. device using a snap-fit coupling mechanism, as discussed above. Moreover, if the mouthpiece is removably attached to the cartridge as taught by Wensley et al. (see Fig. 1A), the mouthpiece would be attached over a part of the cartridge, such that the mouthpiece overlies a portion of the storage compartment and another portion of the storage compartment is received by the receptacle (see Fig. 11 of Worm et al.). As for the four exterior walls of the cartridge, Worm et al. disclose that the cross-section of the cartridge can be a square (see [0008]).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Worm et al. in view of Tucker et al. as applied to claims 1-3, 6, 18, 19, 165, 166, 169-171, 194, 195 and 197-201 above, and further in view of Emarlou (US 2009/0095287 A1).
With respect to claim 20, the Worm et al. device further comprises a temperature regulator in communication with a temperature sensor for controlling the temperature of the heating element 407 (see [0021]). However, Worm et al. do not disclose the specifics of the temperature sensor. Consequently, it would have been obvious to one of ordinary skill in the art to implement any conventional temperature sensor in the Worm et al, device, including a sensor in the form of a microcontroller that measures the resistance of the heating element 407 and converts the measured resistance to the temperature of the heating element 407 (see [0012] of Emarlou). 
Allowable Subject Matter
Claims 167, 168 and 174-177 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Worm et al. disclose an aerosol-generating device, as discussed above. However, Worm et al. do not disclose or suggest:
1) the arrangement of electrical contacts recited in claims 167 and 168; or
2) a storage compartment that comprises a pair of coupling features that couples to a pair of coupling features of the mouthpiece, as recited in claims 174 and 175; or
3) a storage compartment comprising a transparent surface, as recited in claims 176 and 177.
As for claims 167 and 168, while Worm et al. disclose that the heater comprises contacts (see elements 222 on Fig. 9), the contacts are not arranged in the manner recited in claims 167 and 168. Based on the design of the Worm et al. device, there is no motivation to modify the device to arrive at the claimed invention. 
As for claims 174 and 175, the storage compartment 350 of the Worm et al. device does not couple to the mouthpiece. Consequently, there is no motivation to provide the storage compartment 350 with coupling features as recited in the claims. 
.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797